Opinion issued October 7, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00300-CV
                            ———————————
                          WBL SPO I, LLC, Appellant
                                        V.
    SHARE THE LOVE CORPORATION D/B/A WEST TRAVEL INN,
      ELIEZER LISBOA, OTONIEL MEDINA LISBOA, AND TRES
            DIAMANTES INVESTMENT, INC., Appellees


                    On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-77757


                          MEMORANDUM OPINION

      Appellant, WBL SPO I, LLC, appealed from the trial court’s March 12, 2021

final judgment. On September 16, 2021, appellant filed a “Motion to Dismiss

Appeal,” requesting that this Court dismiss the appeal.
      Appellant’s motion does not include a certificate of conference stating that

appellant had conferred, or made a reasonable effort to confer with appellees, Share

the Love Corporation, doing business as West Travel Inn, Eliezer Lisboa, Otoniel

Medina Lisboa, and Tres Diamantes Investment, Inc., regarding the relief requested

in appellant’s motion. See TEX. R. APP. P. 10.1(a)(5). However, more than ten days

have passed, and no party has expressed opposition to appellant’s motion. See TEX.

R. APP. P. 10.3(a). No other party has filed a notice of appeal and no opinion has

issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Farris.




                                          2